Citation Nr: 0612104	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-18 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, claimed as tendonitis, to include as secondary to 
a service-connected total knee arthroplasty (TKA) on the 
left.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The veteran served on active duty from January 1974 to March 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Phoenix, Arizona, which in part denied the veteran's claim 
for service connection for a left shoulder disability.  

In an October 2005 written statement, the veteran is noted to 
have withdrawn from appellate status, his notice of 
disagreement with a September 2005 rating that continued a 60 
percent rating for residuals of a TKA.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in October 2005.  A 
transcript of this hearing is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims he is entitled to service connection for a 
left shoulder disability as secondary to a service-connected 
TKA of the left knee.  He alleges that instability of the 
left knee after his TKA surgery, shown to have taken place in 
April 2002, has caused him to fall a number of times and at 
least twice, these falls resulted in injury to his left 
shoulder.  VA medical records after this TKA surgery do give 
a history of the veteran having fallen and injured his 
shoulder, which was diagnosed as tendonitis in March 2003.  
He underwent surgery in April 2004 for a left shoulder 
impingement.  

VA examinations currently associated with the claims file are 
not shown to have addressed the etiology of the veteran's 
current left shoulder complaints.  The July 2003 VA 
examination focused only on the left knee and the most recent 
examination of November 2004 which was done without review of 
the claims file, noted the veteran to have reported falling 
and hurting his shoulder, but otherwise only addressed the 
left knee disability.  

Furthermore, the veteran is noted to have been in receipt of 
Social Security disability benefits since August 2000.  It 
does not appear that records from the Social Security 
Administration have been obtained.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2005).

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or effective date, if service 
connection were awarded for the claimed disability on appeal.  
On remand, VA must do so.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  The AMC should obtain from the Social 
Security Administration a copy of the 
decision that was said to have awarded 
the veteran Social Security disability 
benefits in 2000, as well as the medical 
records relied upon concerning that 
particular grant.  All efforts to obtain 
these records should be fully documented, 
and the Social Security Administration 
should provide a negative response if 
records are not available.

3.  Thereafter the AMC should schedule 
the veteran for a VA orthopedic 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's current left 
shoulder disability.  The examination 
should determine whether any left 
shoulder disorder is due to or aggravated 
by the service-connected residuals of his 
left knee TKA.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his left shoulder 
disability.  If the appellant fails to 
report for an examination, the doctor 
should render the requested opinion based 
on a review of the claims file.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's left shoulder 
disability (2) the medical probability 
that any diagnosed left shoulder 
disability is related to the appellant's 
service-connected residuals of left knee 
TKA, including whether its at least as 
likely as not (at least a 50 percent 
chance) the left shoulder was injured by 
falls said to have resulted from this TKA 
and (3) whether it is at least as likely 
as not (at least a 50 percent chance) 
that the appellant's residuals of a left 
knee TKA aggravated or contributed to or 
accelerated his left shoulder disability 
beyond its natural progression.  If the 
appellant's service-connected TKA 
aggravated or contributed to or 
accelerated any pathologic process of the 
left shoulder, the examiner must state to 
what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
shoulder disability itself or as opposed 
to other possible contributing factors.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, the VBA AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the claim should consider 
the applicability of the decision reached 
in Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


